UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________________

MARLON WILLIAMS,
                                                                              DECISION AND ORDER
                                           Plaintiff,
                                                                              15-CV-6608L

                          v.


CODY GOODFRIEND, RPD, et al.,

                              Defendants.
___________________________________________


        Plaintiff Marlon T. Williams, appearing pro se, commenced this suit pursuant to 42

U.S.C. § 1983. Plaintiff has brought a number of claims against five officers of the Rochester

Police Department (“RPD”), arising out of his arrest on June 18, 2014. Defendants have moved

for summary judgment dismissing the complaint (Dkt. #36).1



                                              BACKGROUND

        On the evening of June 18, 2014, plaintiff was released from jail in Buffalo, New York.

He had been arrested for a parole violation. Williams Depo. (Dkt. #36-1 Ex. B) at 16-20.

        Plaintiff testified at his deposition in this case that his “baby mother,” Keya

Thompson-White (“Keya”), bailed plaintiff out of jail. After his release, plaintiff was driven

back to Rochester by Keya, his cousins and his brother. Id. at 20.




        1
          Plaintiff originally named the RPD as a defendant as well. His claims against the RPD were dismissed by
the Court on June 22, 2016. (Dkt. #7.)
       Later that day, the RPD received a call of a man with a gun who had menaced someone in

front of a house on North Goodman Street in Rochester. Defendant RPD Officer Cody

Goodfriend responded to the call.

       Upon arriving at the house, Goodfriend spoke to the victim, Lakesha Jenkins, who told

him that she had gotten into an argument with Keya in front of the house. Goodfriend states in

an affidavit (Dkt. #36-2) that Jenkins said that while she was arguing with Keya, she saw

plaintiff exit a car parked across the street. He walked over, began yelling at her and accused her

of “setting up” his brother (who had been shot by someone a few nights earlier). Goodfriend

states that Jenkins told him that plaintiff pulled out a handgun and yelled at her, “You gonna die

tonight Kesha!,” but two men who had been in the car with plaintiff pulled him away from the

scene, and he left.

       Goodfriend, accompanied by defendant Officer Salvatore Amato, then went to a house on

Keller Street, which Jenkins had identified as plaintiff’s residence. When they arrived,

Goodfriend and Amato found a crowd of people in the front yard. Plaintiff testified at his

deposition in this case that “[t]here was a ton” of people at his house, mostly relatives, who were

there to welcome him home from jail. Plaintiff’s Depo. (Dkt. #36-1 Ex. B) at 24.

       Defendants state that shortly after their arrival, they began talking with plaintiff’s mother,

who was standing outside in the yard. She told them that plaintiff was inside the house. At this

point, the parties’ versions of the details diverge to some extent.

       Defendants contend that as this conversation was going on, outside the house, plaintiff

came out of the front door of the house and asked what was going on. Defendants assert that

when he was told that he was under arrest, plaintiff yelled, “Hell no! I ain’t going nowhere,” and


                                                  2
ran back into the house. (Dkt. #38 ¶ 16.) Defendants assert that they immediately pursued him

into the house.

          Plaintiff testified at his deposition that he was in his second-floor bedroom when he heard

some commotion downstairs, and that he came downstairs to find his mother and police officers,

inside the house. He testified that the officers attempted to persuade him to come outside, but

that he responded that if he was not under arrest, he would not do so. (Dkt. #36-1 Ex. B at

29-30.)

          What is undisputed is that a physical altercation broke out between plaintiff and

defendants, inside the house. Defendants admit that they used force against plaintiff. They state

that based on Jenkins’s statements about plaintiff brandishing a gun, they decided, and attempted,

to arrest plaintiff, but he ran into the house. The officers pursued him, and inside the house they

were confronted by several other people (presumably guests of plaintiff, who were there to join

in the welcome-home celebration) who began making hostile comments toward the officers.

          Defendants state that they tried to apprehend plaintiff, who resisted their attempts.

During the ensuing scuffle, plaintiff allegedly backed himself into a corner and assumed a

“fighting stance.” According to defendants, defendant Amato then struck plaintiff with a closed

fist, and as the two men grappled, Amato used his knee to hit plaintiff in the forehead.

          At some point, three other officers arrived: Timothy Pancoe, Paul Helfer, and Richard

Rodriguez. Eventually, plaintiff ended up on the floor. According to defendants, they attempted

to handcuff him, but he continued to resist. After defendant Goodfriend struck plaintiff in the

face, plaintiff rolled onto his stomach. Defendant Helfer used his taser against plaintiff, while

defendants Rodriguez and Goodfriend continued to strike plaintiff, until they were able to get


                                                    3
plaintiff’s right arm behind his back and handcuff him. Plaintiff was then taken to a nearby

police station, and later to Rochester General Hospital, where he received medical treatment.

Def. R. 56 Statement (Dkt. #38.)

       That, in a nutshell, is defendants’ version of what happened. According to plaintiff, he

was upstairs, and when he heard yelling coming from the first floor, he went downstairs, with his

two-year-old son in his arms, and found defendants in a confrontation with plaintiff’s mother and

some of his other relatives. Plaintiff alleges that the officers pushed his mother aside, and that

Officer Goodfriend lunged at plaintiff. Plaintiff instinctively attempted to block Goodfriend’s

punch, and in the ensuing struggle, plaintiff was struck and tased, and eventually lost

consciousness. Plaintiff’s Depo. Tr. (Dkt. #36-1 Ex. B.) at 49-57. Plaintiff testified that his next

memory is of waking up in the back of a police car. Id. at 57. Plaintiff has submitted a

photograph, apparently taken by an RPD officer, of plaintiff in the back of a police car, with

blood stains over much of his face and on his upper right thigh. (Dkt. #42-2.) Again, defendants

do not deny that they used a significant amount of force against plaintiff; they simply contend

that it was reasonable, under the circumstances.

       Following plaintiff’s arrest, Goodfriend executed an accusatory instrument, accusing

plaintiff of menacing in the second degree (N.Y. Penal L. § 120.14(1)), resisting arrest (N.Y.

Penal L. § 205.30), and harassment in the second degree (N.Y. Penal L. § 240.26). Goodfriend

Aff. ¶ 40 and Ex. C. Goodfriend later executed a felony complaint adding a charge of assault in

the second degree (N.Y. Penal L. § 120.05(3)), and plaintiff was subsequently indicted on those

four charges. (Indictment #2014-0925.)




                                                   4
       On March 23, 2015, shortly after the start of his jury trial, plaintiff accepted a plea offer,

and pleaded guilty to attempted assault in the second degree, in satisfaction of all the charges

against him. (Dkt. #36-1 Ex. C.) The statutory basis for the charge was N.Y. Penal L. §

120.05(3), which provides in part that a person is guilty of assault in the second degree when he

assaults a police officer with intent to prevent the police officer from performing a lawful duty.

Plaintiff was convicted and sentenced to one and a half to three years in prison. Id. Ex. D.

       Plaintiff commenced this suit in October 2015. He has sued officers Goodfriend, Amato,

Pancoe, Rodriguez and Helfer. Plaintiff has asserted claims under the Fourth, Fifth, Eighth and

Fourteenth Amendments to the United States Constitution, as discussed in more detail below.



                                          DISCUSSION

I. False Arrest and Malicious Prosecution Claims

       Plaintiff has asserted claims for false imprisonment and malicious prosecution. (Dkt. #1

at 10.) Both claims must be dismissed.

       Establishing a claim of false imprisonment–which under New York law is essentially the

same as false arrest, see Donovan v. Briggs, 250 F.Supp.2d 242, 249 n.6 (W.D.N.Y.

2003)–requires a showing that: (1) the defendants confined the plaintiff; (2) he was conscious of

the confinement; (3) he did not consent to the confinement; and (4) the confinement was not

otherwise privileged.

       The elements of a malicious prosecution claim are: (1) the commencement or

continuation of a criminal proceeding by the defendants against the plaintiff; (2) the termination

of the proceeding in favor of the accused; (3) the absence of probable cause for the criminal


                                                  5
proceeding; and (4) actual malice. Id. at 249 (citing Broughton v. State of New York, 37 N.Y. 2d

451, 457 (1975)).

        The existence of probable cause is a defense to both false imprisonment and malicious

prosecution claims. See Jenkins v. City of New York, 478 F.3d 76, 84 (2d Cir. 2007) (“The

existence of probable cause to arrest constitutes justification and is a complete defense to an

action for false arrest, whether that action is brought under state law or under § 1983”) (quoting

Weyant v. Okst, 101 F.3d 845, 852 (2d Cir. 1996)) (internal quotation marks and citations

omitted); Jaegly v. Couch, 439 F.3d 149, 152 (2d Cir. 2006) (“Under New York law, the

existence of probable cause is an absolute defense to a false arrest claim”) (Sotomayor, J.);

Savino v. City of New York, 331 F.3d 63, 72 (2d Cir. 2003) (“the existence of probable cause is a

complete defense to a claim of malicious prosecution”).

        As to false arrest, that is true if probable cause existed as to any charge, even if not on the

charge for which the plaintiff was arrested. See Ackerson v. City of White Plains, 702 F.3d 15,

20 (2d Cir. 2012) (“Whether probable cause existed for the charge actually invoked by the

arresting officer at the time of the arrest is irrelevant[ to a claim for false arrest]. Accordingly,

Defendants prevail if there was probable cause to arrest Plaintiff for any single offense”) (internal

quotes and citations omitted). Likewise, as to a claim of malicious prosecution, “probable cause

is a complete defense ... .” Betts v. Shearman, 751 F.3d 78, 82 (2d Cir. 2014).

        “[A] grand jury indictment gives rise to a presumption that probable cause exists and a

claim for malicious prosecution in relation to the crimes described in the indictment thereby is

defeated.” McClellan v. Smith, 439 F.3d 137, 145 (2d Cir. 2006). Plaintiff was indicted for




                                                   6
several offenses, including a violation of Penal Law § 120.05(03), and pleaded guilty to an

attempt to commit that offense, in violation of Penal Law § 110.00.

       In addition, “the Second Circuit has adopted ‘the common-law rule, equally applicable to

actions asserting false arrest, false imprisonment, or malicious prosecution ... that the plaintiff

can under no circumstances recover if he was convicted of the offense for which he was

arrested.’” Freire v. Zamot, No. 14-CV-304, 2018 WL 1582075, at *5 (E.D.N.Y. Mar. 30,

2018) (quoting Cameron v. Fogarty, 806 F.2d 380, 387 (2d Cir. 1986)).

       A conviction on any charge for which plaintiff was arrested is conclusive evidence of

probable cause to arrest. Wingate v. Gives, 725 Fed.Appx. 32, 35 (2d Cir. 2018); see also

Crawley v. City of Syracuse, No. 17-CV-1389, 2018 WL 3716782, at *3 (N.D.N.Y. Aug. 3,

2018) (“A conviction is conclusive evidence that probable cause existed for an arrest even if the

conviction is the result of a guilty plea to or conviction of a lesser charge than that for which

plaintiff was arrested”). For that matter, the Second Circuit has stated “that a claim for false

arrest turns only on whether probable cause existed to arrest a defendant, and that it is not

relevant whether probable cause existed with respect to each individual charge, or, indeed, any

charge actually invoked by the arresting officer at the time of arrest.” Jaegly, 439 F.3d at 154.

       Plaintiff’s conviction, based on his guilty plea, shows that there was probable cause for

his arrest and prosecution. Wingate, 725 Fed.Appx. at 35. In addition, plaintiff’s conviction

“represents a termination of the case that was not in favor of the accused,” meaning that

“[p]laintiff cannot maintain his claim for malicious prosecution.” Rivera v. City of Yonkers, 470

F.Supp.2d 402, 408 (S.D.N.Y. 2007). See also Rothstein v. Carriere, 373 F.3d 275, 286-87 (2d

Cir. 2004) (“A termination is not favorable to the accused ... if the charge is withdrawn or the


                                                  7
prosecution abandoned pursuant to a compromise with the accused”). Defendants are therefore

entitled to summary judgment on these claims.



II. Unlawful Entry

       Plaintiff alleges that defendants entered his home without a warrant, and without any

exigent circumstances that would excuse a warrantless entry, in violation of his rights under the

Fourth Amendment.

       As outlined above, the parties agree that the defendant officers entered plaintiff’s home,

but plaintiff’s and defendants’ accounts of exactly how that transpired differ. Plaintiff alleges

that he heard some commotion downstairs, and that when he got to the bottom of the stairs he

found RPD officers in his living room, confronting and then pushing their way past his mother.

        Defendants contend that while Goodfriend and Amato were standing outside the house,

plaintiff came out of the house, and that upon being informed that he was under arrest, he dashed

back inside. They contend that they pursued him, primarily out of concern that he was going to

fetch a gun inside the house. Again, defendants state that Jenkins had told Goodfriend that

plaintiff had brandished a pistol and threatened to kill her a short time earlier.

       In support of their motion for summary judgment, each defendant has submitted an

affidavit recounting his recollection of the events. Goodfriend and Amato state that they saw

plaintiff come out of the house, and that they pursued him back into the house. (Dkt. #36-2,

#36-3). Pancoe and Helfer state that when they arrived on the scene, in response to calls for

backup, plaintiff, Goodfriend and other people were already inside the house. (Dkt. #36-4,

#36-6.) Rodriguez states that when he arrived, he “observed officers attempting to arrest Marlon


                                                  8
Williams while other people in the house crowded around the arrest location,” so apparently his

testimony is that the other officers and plaintiff were inside the house when he arrived. (Dkt.

#36-5 ¶ 6.)

       In support of their motion for summary judgment, defendants note that at his plea

allocution, plaintiff was asked by the prosecutor, “you retreated back into your house, correct?”

(referring to the moment when the officers attempted to arrest him), and he responded, “Yes.”

See Dkt. #36-1 Ex. C at 6.

       I am not convinced that this establishes, as a matter of law, that defendants’ version of the

events is accurate. For one thing, although statements made during a plea colloquy are presumed

to be true, see United States v. Khan, 328 Fed.Appx. 704, 706 (2d Cir. 2009), the strength of that

presumption is lessened here by the fact that the exact circumstances of the officers’ entry into

plaintiff’s house was not critical to plaintiff’s guilty plea. He was pleading to an

attempted-assault charge, and exactly where he or the officers were standing when he first saw

them was not an element of the charge.

       Second, the question itself was not crystal clear. The colloquy was as follows:

       [Prosecutor]: Did there come a time when the police came to [139 Kelly Street]?

       [Plaintiff]: Yes, sir.

       [Prosecutor]: One of them attempted to place you under arrest; is that correct?

       [Plaintiff]: Yes.

       [Prosecutor]: Without getting into other charges, you retreated back into your house,

       correct?

       [Plaintiff]: Yes.


                                                  9
(Dkt. #36-1 Ex. C at 6.)

          Resolving all ambiguities and drawing all reasonable inferences in favor of plaintiff, the

non-moving party, as I must, see Jaffer v. Hirji, 887 F.3d 111, 114 (2d Cir. 2018), I cannot say as

a matter of law that this establishes that plaintiff came out of the house, was told that he was

under arrest, and then ran back inside. Plaintiff’s testimony could reasonably be interpreted to

mean that he “retreated” (in the sense that he ran away from the officers) when he came

downstairs, found all them already in the house, and they charged at him. Certainly it could be

argued otherwise, but that is not something the Court can decide now, on a written record.

          Defendants also argue that by pleading guilty to attempted assault, plaintiff implicitly

admitted that at the time of the attempted assault, Goodfriend was engaged in the “lawful duty”

of attempting to arrest him. Defendants note that (1) Penal Law § 120.05(3), the statute under

which plaintiff was convicted, makes it an offense to cause physical injury to a police officer,

with intent to prevent the officer from performing a lawful duty, and that (2) in Payton v. New

York, 445 U.S. 573, 576 (1980), the Supreme Court held that the Fourth Amendment “prohibits

the police from making a warrantless and nonconsensual entry into a suspect’s home in order to

make a routine felony arrest.” Based on those premises, defendants argue that by pleading guilty,

plaintiff implicitly admitted that the officers were lawfully inside his house at the time of his

arrest.

          On the record before me, the Court cannot rule as a matter of law that, in entering a guilty

plea, defendant conceded that the officers had lawfully entered his home. In particular, the Court

will not assume that plaintiff should have foreseen that his plea to a criminal-assault charge

would necessarily foreclose a later Fourth Amendment civil rights claim. Aside from the


                                                   10
aforementioned ambiguous testimony that he “retreated” from the officers, plaintiff did not

explicitly state where he or the officers were, when these events began. His terse responses to

the prosecutor’s questions shed little light on those matters, and to rule as a matter of law that

plaintiff must have been outside the house, and that he suddenly ran back in (as defendants

claim) would run afoul of the Court’s duty to draw all permissible inferences in plaintiff’s favor.

Cf. People v. O’Dell, 137 A.D.3d 1744, 1746 (4th Dep’t 2016) (holding that trial court erred, in

criminal case, by deciding as a matter of law that police officers validly entered defendant’s

home without a warrant, and that “the jury was to determine ... whether the police were

‘performing a lawful duty’”) (quoting Penal L. § 120.05(3)).

       Nor am I persuaded by defendants’ argument that if plaintiff were to prevail on his

unlawful-entry claim, that would necessarily invalidate his attempted-assault conviction, in

contravention of Heck v. Humphrey, 512 U.S. 477 (1994). In Heck, the Supreme Court held that

“when a state prisoner seeks damages in a § 1983 suit, the district court must consider whether a

judgment in favor of the plaintiff would necessarily imply the invalidity of his conviction or

sentence; if it would, the complaint must be dismissed.” Id. at 487. Defendants argue that under

Payton, if plaintiff were to prevail on his claim of unlawful entry, that would render his arrest

unlawful, thus invalidating his conviction.

       Both the United States Supreme Court and the Court of Appeals for the Second Circuit

have held that Fourth Amendment claims are not automatically barred by Heck, simply because

the plaintiff was convicted of some underlying crime. See Fifield v. Barrancotta, 353 Fed.Appx.

479, 480-81 (2d Cir. 2009) (“Fourth Amendment claims for unlawful arrest ... do not ordinarily

fall within the Heck rule, since a finding for the plaintiff would not necessarily ‘demonstrate the


                                                 11
invalidity of any outstanding criminal judgment against the plaintiff,’ at least unless the

conviction was dependent on evidence obtained as a result of the arrest”) (quoting Heck, 512

U.S. at 487).

         In the case at bar, plaintiff’s arrest and conviction were not dependent on evidence

obtained as a result of the officers’ entry into his home, regardless of whether the entry itself was

lawful or unlawful. See Fifield, 353 Fed.Appx. at 481 (“a finding that ... a warrantless entry into

the home was made to effect an arrest[] would not necessarily call into question the validity of a

plaintiff’s eventual conviction unless the evidence underlying the conviction was the fruit of such

unlawful actions”); see also Covey v. Assessor of Ohio County, 777 F.3d 186, 197 (4th Cir. 2015)

(“a civil-rights claim does not necessarily imply the invalidity of a conviction or sentence if (1)

the conviction derives from a guilty plea rather than a verdict obtained with unlawfully obtained

evidence and (2) the plaintiff does not plead facts inconsistent with guilt”).2 I therefore reject

defendants’ argument based on Heck.



III. Fourth Amendment Excessive Force

         Plaintiff alleges that defendants used excessive force to effectuate his arrest. Complaint

(Dkt. #1) at 9. Defendants admit that they used force against plaintiff, but contend that the force

used was objectively reasonable.

         The standard for assessing a claim of excessive force under § 1983 is one of “objective

reasonableness,” which “requires balancing the nature and quality of the intrusion on the


         2
            To the extent that defendants’ motion is based on the doctrines of collateral estoppel and res judicata, I
reject those arguments for essentially the same reasons stated regarding their arguments based on Heck v. Humphrey.
Plaintiff’s guilty plea in the criminal proceeding does not bar, as a matter of law, his civil claims.

                                                         12
plaintiff’s Fourth Amendment interests against the countervailing governmental interests at

stake.” Tracy v. Freshwater, 623 F.3d 90, 96 (2d Cir. 2010). Three primary considerations

guide the Court’s application of the standard: (1) the nature and severity of the crime

precipitating the arrest; (2) whether the suspect posed an immediate threat to the safety of the

officer or others; and (3) whether the suspect was actively resisting arrest or attempting to flee.

Brown v. City of New York, 798 F.3d 94, 100 (2d Cir. 2015) (citing Graham v. Connor, 490 U.S.

386, 396 (1989)). Accord Kisela v. Hughes, __ U.S. __, 138 S.Ct. 1148, 1152 (2018) (per

curiam).

       In their Rule 56 Statement (Dkt #38), defendants state (based on the individual

defendants’ affidavits) that when Goodfriend and Amato “pushed through [a] group of people

and attempted to physically apprehend Mr. Williams,” Williams swung at Goodfriend, but

missed him. Goodfriend and Amato then got hold of plaintiff, and during the ensuing struggle,

Amato “struck Mr. Williams in the face twice with a closed fist,” and “used his knee to strike

Mr. Williams in the forehead two times.” Goodfriend “used a straight arm-bar to bring Mr.

Williams to the ground,” and after plaintiff was taken to the ground, Goodfriend “delivered a

downward hammer fist strike to the center of Mr. Williams’s face.”

       Officer Helfer then arrived, and used his taser on the exposed skin of plaintiff’s right

shoulder. At the same time, Rodriguez, who had joined in the fray, “delivered three knee strikes

to Mr. Williams’s outer right thigh, while Officer Goodfriend delivered a single straight punch to

Mr. Williams’s forehead ... .” (Dkt. #38 ¶¶ 21-35.)

       According to defendants, all of these measures were reasonably necessary to bring

plaintiff under physical control, because he was resisting their efforts to handcuff him.


                                                 13
Defendants allege that after plaintiff swung and missed at Goodfriend, he retreated into a corner

and assumed a “fighting stance,” and that even after plaintiff was taken down to the floor, he

refused to put his arms behind his back so that he could be handcuffed. But they do not dispute

that they used a significant degree of force against plaintiff.

       Plaintiff’s account of these events is considerably different. He alleges that after

Goodfriend and Amato had been in his house for several minutes, trying unsuccessfully to

persuade plaintiff to come outside, the officers “became impatient and lunged towards the

plaintiff ... .” (Dkt. #42 ¶ 28.) Plaintiff states that he put one arm up, in an attempt to protect

himself, but it appears that by his account, the encounter quickly turned chaotic, and he soon lost

consciousness, from the force used against him.

       On defendants’ motion for summary judgment, the Court cannot simply credit

defendants’ version of the events. “Assessments of credibility and choices between conflicting

versions of the events are matters for the jury, not for the court on summary judgment.” Ivery v.

Baldauf, 284 F.Supp.3d 426, 436 (W.D.N.Y. 2018) (quoting Rule v. Brine, Inc., 85 F.3d 1002,

1011 (2d Cir. 1996)). Rather, the court must resolve all ambiguities and draw all permissible

factual inferences in favor of plaintiff, the non-moving party. See Brod v. Omya, Inc., 653 F.3d

156, 164 (2d Cir. 2011); Washington v. Crowley, No. 13-CV-6630, 2017 WL 3425171, at *2

(W.D.N.Y. Aug. 9, 2017); Alnutt v. Cleary, 913 F.Supp. 160, 165 (W.D.N.Y. 1996). The court

is not to make credibility determinations on a motion for summary judgment, or to decide

between competing inferences. See Primmer v. CBS Studios, Inc., 667 F. Supp. 2d 248, 261

(S.D.N.Y. 2009).




                                                  14
        In the case at bar, the two sides’ accounts of what transpired on the night in question,

particularly with respect to the officers’ use of force, differ in significant and material respects.

Even if the Court were to accept defendants’ version of the events, I cannot determine, as a

matter of law, that a rational finder of fact would have to find in favor of defendants: in other

words, that the force used was reasonable, and not excessive. The Court expresses no opinion as

to the reasonableness of the force used, but even assuming that plaintiff did resist, as described

by defendants, that ultimately is a question for the jury to decide. See Wilson v. Prince George’s

County, 893 F.3d 213, 220-21 (4th Cir. 2018) (reversing district court’s grant of summary

judgment for defendant officer where the record, viewed in the light most favorable to the

plaintiff, could support a conclusion that the officer used excessive force during plaintiff’s

arrest). See, e.g., Mutinsky v. Town of Clarkstown, No. 14-cv-7803, 2018 WL 5266880, at *7

(S.D.N.Y. Oct. 22, 2018) (denying summary judgment for defendants on the ground that, while

there was no genuine dispute that plaintiff’s foot “went up” during scuffle with officer,

reasonable jury could find that officer’s use of taser constituted excessive force).



IV. Personal Involvement: Defendant Pancoe

        Defendants also contend that there is insufficient evidence that defendant Pancoe was

personally involved in the events immediately surrounding plaintiff’s arrest. In order to establish

an actionable constitutional claim, plaintiff must demonstrate some personal involvement by the

defendant in the constitutional violation. See Warheit v. City of New York, 271 Fed.Appx. 123,

126 (2d Cir. 2008); Soto v. LaBuzzetta, 584 F.Supp.2d 589, 603 (W.D.N.Y. 2008).




                                                  15
       Pancoe states in his affidavit (Dkt. #36-4) that at the time of the events in question, he

was a sergeant in the RPD, and that he responded to a call. According to Pancoe, when he

arrived at the house, at about 9:30 p.m., several officers were already inside. He states that a

neighbor directed him to a side door, which he used to enter the house.

       Once he was inside, Pancoe states, he saw Goodfriend, who told him that the officers

were attempting to arrest plaintiff for menacing someone with a gun, which they thought might

be somewhere in the house. Pancoe then tried to stop or dissuade others in the house from

getting involved, while his fellow officers were engaged in arresting plaintiff. Id. ¶¶ 5-14.

       Plaintiff does not allege that Pancoe was directly involved in his arrest, or the physical

altercation leading up to his arrest. Plaintiff’s claim against Pancoe appears to be based solely on

Pancoe’s status as a sergeant, and his presence at the scene.

       The mere fact that Pancoe held a higher rank than the other officers is not enough to

render him liable for the other officers’ alleged use of excessive force. See Allah v. Poole, 506

F.Supp.2d 174, 193 (W.D.N.Y.2007) (defendants’ supervisory status alone was not enough to

establish their personal involvement in alleged constitutional violation). And even giving

plaintiff’s account of the events the most generous reading, there is no indication in the factual

record that Pancoe participated in the officers’ use of force, or that he was in a position to

intervene. The evidence shows only that Pancoe was attempting to deal with the other people in

the house during plaintiff’s arrest, and that his attention was focused on those individuals, not on

what was happening with plaintiff. The claim against Pancoe must therefore be dismissed, for

lack of personal involvement.




                                                 16
V. Qualified Immunity

        Defendants also argue that they are entitled to summary judgment based on qualified

immunity. Qualified immunity shields public officials, including police officers, from an action

for civil damages, to the extent that their challenged acts do not violate “clearly established

statutory or constitutional rights of which a reasonable person would have known.” Harlow v.

Fitzgerald, 457 U.S. 800, 818 (1982). The doctrine applies where it is “objectively reasonable”

for an official to believe that his conduct did not violate such a right, in light of clearly

established law and in the information possessed by the official. See Simms v. Village of Albion,

115 F.3d 1098, 1106 (2d Cir. 1997). In determining whether defendants are entitled to qualified

immunity, the Court must focus on “objective circumstances rather than an officer’s subjective

motivation.” Bradway v. Gonzales, 26 F.3d 313, 319 (2d Cir. 1994).

        The Supreme Court has recently re-emphasized that “it is sometimes difficult for an

officer to determine how the relevant legal doctrine, [such as] excessive force, will apply to the

factual situation the officer confronts.” Kisela, 138 S.Ct. at 1152 (quoting Mullenix v. Luna, 577

U.S. __, 136 S.Ct. 305, 308 (2015) (per curiam)). The Court in Kisela reversed a court of

appeals’ decision holding that a police officer was not entitled to qualified immunity, where the

officer shot a woman who was holding a large kitchen knife, had taken steps toward another

woman, and had refused officers’ commands to drop the knife. The Supreme Court stated that

this was “far from an obvious case in which any competent officer would have known that

shooting [the knife-wielder] to protect [the other woman] would violate the Fourth Amendment.”

138 S.Ct. at 1153.




                                                   17
       But as the Court in Kisela pointed out, “[u]se of excessive force is an area of the law ‘in

which the result depends very much on the facts of each case ... .’” Id. (quoting Mullenix, 136

S.Ct. at 309). Viewing the record in this case in the light most favorable to plaintiff, defendants

Goodfriend and Amato rushed at him while he was standing on the stairs in his home, he

instinctively raised one arm in self-defense, and then four officers pummeled and tased him until

he lapsed into unconsciousness. If that is what happened, it is difficult to see how a reasonable

officer could have thought that his actions were permissible. See Merrill v. Schell, 279 F.Supp.

3d 438, 447-48 (W.D.N.Y. 2017) (stating that “[n]o reasonable police officer could possibly have

believed that what [the plaintiff] has alleged was ‘legitimately require[d]’ by his or her duties. ...

On the contrary, it was unnecessary, gratuitous, and excessive by definition”) (quoting Harlow,

457 U.S. at 819).

       The Court acknowledges that–as pointed out by defendants–plaintiff had allegedly just

threatened to kill someone, and there was reason to think that he might have had a gun in the

house. But for the Court to grant summary judgment for defendants on this ground would

require the Court to invade the province of the jury by making findings of fact. That, the Court

may not do.




                                                  18
                                                 CONCLUSION3

         Defendants’ motion for summary judgment (Dkt. #36) is granted in part and denied in

part.

         Plaintiff’s claims for false arrest and malicious prosecution are dismissed. All of his

claims against defendant Pancoe are dismissed.

         In all other respects, defendants’ motion is denied.

                  IT IS SO ORDERED.




                                              _______________________________________
                                                       DAVID G. LARIMER
                                                     United States District Judge
Dated: Rochester, New York
       November 16, 2018.




         3
           Though any plaintiff has the right to proceed pro se, and there is no constitutional right to appointed
counsel in civil cases, plaintiff might be well advised to seek counsel to represent him, going forward. It appears that
this case will proceed to trial, and plaintiff might be well served by having the benefit of counsel. The Monroe
County Bar Association’s Lawyer Referral Service might be a good place to start.

                                                          19
